Citation Nr: 0725472	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  05-23 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to a service connection for a back disorder 
is denied.

2.  Entitlement to a service connection for a right knee 
disorder is denied.

3.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active service from August 1979 to August 
1982.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.   

In April 2007, the veteran testified at a Travel Board 
hearing held before the undersigned Veterans Law Judge at the 
St. Paul, Minnesota, Regional Office (RO).  A copy of that 
hearing testimony is of record.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's currently 
manifested disorders of the back are causally related to her 
active military service.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's currently 
manifested right knee disorder(s) are causally related to her 
active military service.

3.  The veteran did not engage in combat with the enemy; her 
primary reported stressor, instead, involves an alleged 
sexual assault.

4.  The competent medical evidence of record does not contain 
a diagnosis of PTSD conforming to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV).
5.  The veteran's reported in-service sexual assault has not 
been corroborated by any objective of competent evidence.

6.  A psychiatric disorder other than PTSD, to include 
depression and anxiety disorder, was not initially diagnosed 
until more than a decade after the veteran's separation from 
service and there has been no competent evidence presented 
which etiologically relates any currently diagnosed 
psychiatric disorder to service or any verified event which 
occurred therein.


CONCLUSIONS OF LAW

1.  A disorder of the back was not incurred in or aggravated 
by active military service and arthritis was not manifested 
within one year after separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

2.  A right knee disorder was not incurred in or aggravated 
by active military service and arthritis was not manifested 
within one year after separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

3.  Service connection is not warranted for PTSD.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2006).

4.  Entitlement to service connection for a psychiatric 
disorder other than PTSD is not warranted.  38 U.S.C.A. § 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.303, 3.304, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The VCAA was enacted on November 9, 2000.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A and 5107 (West 2002).  This law 
emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
August 2001, VA issued regulations to implement the VCAA. 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  In this instance, notice of the VCAA was provided in 
August 2003, prior to the initial adjudication of the claims 
in June 2004. 

The requirements with respect to the content of the VCAA 
notice were met in this case.  VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the veteran in the 2003 VCAA 
letter about the information and evidence that is necessary 
to substantiate the service connection claims at issue.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of her claims and to respond 
to VA notices, and she has taken full advantage of these 
opportunities, submitting evidence and statements in support 
of the claims.
Specifically claimed in this case, VA will not deny a PTSD 
claim that is based on in-service personal assault without 
first advising the claimant that evidence from sources other 
than the veteran's service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor and allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential sources of 
such evidence.  VA may submit any evidence that it receives 
to an appropriate medical or mental health professional for 
an opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3).  Notably, in August 2003 
and December 2005, the RO requested from the veteran the 
types of evidence described in M21-1 and 38 C.F.R. § 
3.304(f)(3) which can support a clam for PTSD based on 
personal/sexual assault.

To the extent that any VCAA notice letter that was provided 
to the veteran did not specifically contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to her claims.  In this regard, the RO has 
informed the veteran in the June 2004 rating decision and 
statements of the case (SOC) issued in January and April 2005 
of the reasons for the denial of the claims and, in so doing, 
informed her of the evidence that was needed to substantiate 
the claims.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  As noted 
above, because each of the four content requirements of a 
VCAA notice has been fully satisfied in this case, any error 
in not providing a single notice to the appellant covering 
all content requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

To whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
i.e., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision, since 
the decision herein denies all claims on appeal.  Any 
questions as to an appropriate disability rating or effective 
date to be assigned are therefore rendered moot.  
Accordingly, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Moreover, 
such notice was provided to the veteran in March 2006.

Finally, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records, and VA and private medical records pertinent to the 
years after service are in the claims file and were reviewed 
by both the RO and the Board in connection with the claims.  
VA examinations were furnished in 2003.  The Board concludes 
that VA has done everything reasonably possible to assist the 
veteran in obtaining a complete record on appeal.  

The Board notes that in March 2007, the veteran provided 
hearing testimony, at which time she indicated that she might 
try to obtain some additional evidence for the file.  
Additional evidence in the form of VA records dated through 
January 2007 was submitted for the file in March 2007 and was 
accompanied by a waiver.  Thus, the Board finds that there is 
no indication that there is additional available evidence to 
substantiate the veteran's claims that has not been obtained 
and associated with the claims folder.  For these reasons, 
the Board concludes that VA has fulfilled the duty to assist 
the veteran in this case.

Factual Background

Service medical records (SMRs) show that on enlistment 
examination of February 1979, clinical evaluation of the 
spine and lower extremities was normal.  Psychiatric 
evaluation was normal as well.  The SMRs show that the 
veteran had repeated treatment for abdominal pain and 
gynecological problems, which were apparently problematic at 
least from October 1978, prior to service enlistment.  The 
veteran was seen in September 1979 for a 2-day history of 
back pain.  In August 1981, she was seen with a 4 day history 
of back pain after moving furniture, assessed as low back 
strain.  In early June 1982, the veteran was seen for 
complaints of a 3 week history of back pain, without 
complaints of numbness or paresthesis.  The service medical 
records reflect that several days later in June 1982, the 
veteran was playing softball, at which time she had no 
complaints related to the back, but complained of injuries to 
a finger of the right hand.  In mid-July 1982, the veteran 
complained of popping and a dull ache of the left knee, and 
she complained that it gave out.  Examination revealed that 
the knee was grossly intact, with crepitation shown 
bilaterally.  Chondromalacia was assessed.  The July 1982 
separation examination report revealed that clinical 
evaluation of the spine and lower extremities was normal and 
that psychiatric evaluation was normal as well.  The veteran 
acknowledges having recurrent back pain, but denied having 
knee trouble; nervous trouble of any sort; or depression or 
excessive worry.  She was ultimately separated for reasons 
other than retirement in August 1982; the character of 
service was listed as honorable.  

The veteran filed original service connection claims for 
disorders of the back and right knee, as well as for 
PTSD/chemical dependency in May 2003.  

In August 1996, the veteran received emergency room treatment 
following a motor vehicle accident.  The report revealed that 
the veteran was the driver and she reporting having 4 to 5 
beers prior to the accident.  The car went into a ditch, but 
did not roll over.  The veteran sustained facial lacerations.  
She complained primarily of pain in the face and chin.  On 
examination, tenderness in the area of the neck and lower 
lumbosacral spine was reported.  X-ray films were taken which 
revealed no definite fractures of the cervical segments.  X-
ray films of the lumbar spine revealed that the vertebral 
bodies were well aligned.  Disc spaces were intact.  Spurring 
at L3-L5 was noted.  There was no evidence of acute osseous 
trauma.  X-ray films of the cervical and lumbar spine were 
described as normal.  The diagnoses included strain of the 
neck and lower back.  

Private medical records reveal that the veteran was 
hospitalized and treated in April and May 1999 at a private 
facility for alcohol dependence and panic disorder.  

The veteran was evaluated by a private psychologist in April 
1999.  The veteran reported having panicked feelings, with 
symptoms worsening during the past 2 months.  It was noted 
that she remembered only bits and pieces from childhood.  No 
stressor events relating to her period of service were 
reported at that time.  The psychologist stated that the 
veteran's reported stressors were related to years of family 
dysfunction, and current relational, financial, occupational 
and health problems.  The veteran indicated that she had been 
an MP in service from 1979 to 1982.  She reported that she 
had no combat experience.  She indicated that she was 
sexually harassed during service and was "witch hunted" due 
to her homosexuality.  She reported that she attempted 
suicide by overdose during service in 1982.  She also 
generally complained that her knees were screwed up and that 
she had back pain.  Assessments of PTSD, panic 
attack/disorder, dysthymia, alcohol dependence and 
personality disorder, were made.  

Following the evaluation by a private psychologist in April 
1999, the veteran was also seen by a psychiatrist in April 
1999.  The psychiatrist reported that the veteran drank a 
case a day, and indicated that she had only had 8 months of 
sobriety in her life.  It was noted that she had gotten into 
a fair amount of difficulty in the military due to drug and 
alcohol use and they were trying to drum her out when her 
enlistment ran out.  The veteran reported that when she over-
dosed in the military, she was trying to get high at the 
time, and was not trying to kill herself.  She was referred 
for chemical dependency treatment at that time.   

Records from a private mental health center show that the 
veteran underwent an initial assessment in November 1999.  A 
history of 2 DWIs in 1999 as well as inpatient and outpatient 
treatment for alcohol and chemical dependency was noted.  The 
veteran reported that she had been dealing with issues 
related to PTSD, as well as trying to remain sober.  She 
stated that she had received a PTSD diagnosis earlier in the 
year when she started counseling and began to have some 
flashbacks to her childhood.  She indicted that she had 
memories of a hired hand on their farm crawling into bed with 
her when she was about age 5.  She denied recalling any other 
sexual or physical abuse with her as a victim.  She also gave 
a history of a brief hospitalization in 1981 following an 
overdose.  The examiner noted a long history of drug use and 
alcohol dependence, but it was noted that the veteran had 
been sober for 3 months.  The examiner observed that the 
veteran did not have a lot of memory of her childhood, and 
had been having some flashbacks, which might be indicative of 
a PTSD diagnosis.  Axis I diagnoses of generalized anxiety 
disorder, alcohol dependence and rule out PTSD, were made.

A private medical record of October 2001 indicates that the 
veteran was seen for evaluation following a motor vehicle 
accident which occurred in early October 2001 when a vehicle 
in which the veteran was a front seat passenger hit a cow.  
Range of motion of the knees and back was within normal 
limits.  It was noted that the veteran sustained bruising 
over the left knee, but no right knee symptoms were 
documented.

Private medical records further indicate that the veteran was 
seen in January 2003 with complaints of low back pain in the 
tailbone.  A history of a fall as a child, with injury to the 
coccyx was noted.  A past medical history of hypertension and 
alcohol abuse was reported.  The assessments included low 
back problems.  The doctor stated that X-ray films of the 
lumbosacral spine revealed minimal narrowing and degenerative 
changes at L5-S1 and spina bifida occulta at S1.  Records 
dated in March 2003 continued to document the veteran's back 
problems and revealed that she was working at a restaurant 
which involved a lot of heavy lifting.  At that time, an 
assessment of low back strain with right sacroiliac strain 
was made.  When seen in May 2003, the veteran complained of 
pain in the lumbar and thoracic areas.  It was reported that 
she had experienced chronic back pain for several months, 
increased during the previous 2 months.  She did not recall 
sustaining any injury to that area.  The report noted that X-
ray films of the thoracic and lumbar spine showed some 
evidence of narrowing disc spaces.  An assessment of chronic 
back pain, low and thoracic, with accompanying thoracic and 
lumbosacral strain, secondary to no known injury.

In October 2003, the veteran provided information to the 
effect that she sustained trauma of a sexual nature during 
service in February 1981.  She reported that she was asleep 
in her barracks booth and awoke to find a man on top of her.  
She indicated that she was sexually assaulted by a Sgt who 
was on duty as a CQ, who used a pass key to enter her room in 
the middle of the night.  The veteran stated that she 
reported this to her chain of command and received counseling 
at the Kimbrough Army Hospital at Fort Meade.  She further 
explained that this episode was eventually reported to the 
authorities when she appeared on CBS, 60 Minutes, on a 
segment about sexual harassment in the military.  

A VA examination was conducted in November 2003 and the 
claims folder was reviewed by the examiner.  It was noted 
that the alleged sexual attack happened in February 1981 at 
Fort Meade, when she awoke to find a man on top of her and 
stated that she was sexually assaulted.  The veteran 
indicated that she reported this to her supervisors 
immediately and along the chain of command, but that nothing 
happened for 8 months.  The report stated that about eight 
months after the alleged incident, there was a segment about 
military sexual trauma on a news channel and after that, the 
alleged perpetrator was removed from that area and moved 
elsewhere.  The veteran reported that after that, she drank 
heavily, partied and was apathetic.  She reported that after 
partying one night, she ended up in a psychiatric hospital 
where she was held for 3 days and was told that she had tried 
to hang herself.  She received counseling at Kimborough Army 
Hospital in Fort Meade.  

Following evaluation, the examiner indicated that the veteran 
did not meet all of the DSM-IV PTSD criteria in connection 
with the alleged assault while in the military.  The examiner 
opined that the veteran's anxiety symptoms were more likely 
than not connected to the alleged assault that happened in 
the military.  It was noted that her alcohol dependence was 
most likely a separate problem which she had since an early 
age, and which had a strong genetic component.  It was noted 
that the veteran had a lifelong struggle to stay sober, which 
might be aggravated under stress.  Axis I diagnoses of 
anxiety disorder, not other wise specified, in connection 
with the sexual trauma while in the military; and alcohol 
dependence, in partial remission, were made. 

A VA examination of the spine and joints was conducted in 
November 2003.  The veteran reported that back pain had been 
escalating for the past 2 years.  She also reported having 
knee problems since 1984.  The diagnoses included history of 
a low back condition, lumbago, with a history of MRI (October 
2003) showing disc bulges, with complaints of left leg pain 
and numbness, not shown on examination; and bilateral knee 
pain, left slightly worse than right, due to patellofemoral 
syndrome.  X-ray films of the knees revealed no fractures, 
subluxation, narrowed joint space or effusion.  

A search for the veteran's records from the Kimborough 
Ambulatory Care Center in Ft. Meade, MD was requested in May 
2004.  However, a reply was received in late May 2004, 
indicating that a thorough search of files revealed no record 
of treatment at that facility.  

In a statement provided by the veteran in November 2004, she 
maintained that about 8 months after her alleged assault, a 
TV crew from "60 Minutes" did an investigative report about 
the base due to a high number of assaults and allegations of 
cover-ups.  She reported that she was interviewed live on 
camera for that program in the spring of 1982.  She contended 
that she believed that records of the assault had been 
intentionally removed from her file.

In a statement received in February 2005, the veteran 
maintained that she worked for Marriott after her discharge 
from service and was treated by an HMO repeatedly from May 
1984 to October 1993 for knee and back problems, treated by 
Dr. M. and Dr. S., respectively. 
A Request for Military Police reports from Fort Meade for 
February 1981 was made in July 2006.  Records from the 
Department of the Army, Crime Records Division, were received 
in September 2006.  Without revealing any specific 
information, these records were entirely negative for any 
indication that an assault was perpetrated on the veteran.  
In fact the records reflect that the veteran herself was the 
subject of a criminal investigation for conduct occurring 
from July 1981 to July 1982.  

Later in March 2007, the veteran and her representative added 
additional evidence to the record, consisting of VA records 
dated in 2006 and 2007.  This evidence was accompanied by a 
waiver.  VA records include an entry dated in April 2006, at 
which time the veteran was referred to physical therapy to 
obtain a TENS unit and back brace due to chronic back pain.  
A June 2006 neurosurgery record shows that the veteran had 
complaints of low back pain and right lower extremity pain, 
for a 5 year history.  MRI revealed hypertrophic changes with 
L4-L5 and L5-S1 degenerative disc disease.  An entry dated in 
October 2006 references arthroscopic knee surgery (which knee 
was not specified).  An October 2006 psychiatry note reveals 
assessments of a history of depression, with anxiety, stable; 
and alcohol dependence, sober now.  

The veteran provided testimony at a travel Board hearing held 
in March 2007.  She recounted her story of a reported sexual 
assault occurring in February 1981 when she was at Fort 
Meade.  She indicated that after the alleged attack, her 
"attacker" was being covered up as both she and he were 
MP's and he was still able to do CQ.  She indicated that she 
reported the incident through her chain of command, but that 
it did not get through the battalion chain of command.  She 
stated that once it did, he was reassigned to Germany, she 
thought.  She stated that after the reported attack she was 
hospitalized at Kimborough Hospital for 3 days.  She 
indicated that she had also been treated there for 3 months 
for a suicide attempt and for drug and alcohol treatment.  
She indicated that she was interviewed for 60 Minutes, but 
did not give her name.  The veteran reported that she was 
receiving treatment at the VA in Fargo.  

The veteran testified that she was treated for back problems 
for 3 weeks in June 1981, which she believed was due to 
repelling or after a field exercise when she was stationed in 
Korea.  The veteran reported that post-service she was 
treated for back and knee problems from May 1984 to October 
1993 at the Columbia Medical Center, and had tried but could 
not obtain those medical records.  The veteran testified that 
the current diagnosis of her right knee was arthritis.  She 
indicated that she was treated for knee problems in 1980 
which she also attributed to repelling in service.  

Legal Analysis

In this case, the veteran has claimed service connection for 
back and right knee disorders and for a psychiatric 
condition, to include PTSD.  She maintains that these 
conditions are directly attributable to service.  While the 
veteran has a service connected disorder, the veteran does 
not maintain, nor does the evidence even suggest that any of 
her currently claimed disorders are secondarily related to 
the condition for which service-connection is already in 
effect.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for specifically enumerated conditions 
including arthritis and psychoses may be established on a 
presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  Where there is a chronic disease 
shown as such in service (or within a pertinent presumption 
period under 38 C.F.R. § 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

	A.  Service Connection - Back and Right Knee

The SMRs revealed sporadic complaints of back pain, occurring 
in September 1979, August 1981 and June 1982, all acute and 
resolved.  Records show that the veteran was healthy enough 
to play softball in late June 1982, and that no complaints 
relating to the back were documented thereafter.  The SMRs 
contain one single entry relating to the knee, dated in July 
1982 at which time the veteran's primary complaints involved 
the left knee and chondromalacia was diagnosed.  The July 
1982 separation examination report was negative for any 
clinical abnormality of the back or the knees. 

The veteran's initial post-service complaints of back 
problems occurred in 1996, more than a decade after her 
discharge from service, and were coincident with an 
automobile accident.  At that time, lumbar strain was 
diagnosed and lumbar spurring was shown on X-ray films.  
Thereafter, the veteran was seen in January 2003 with 
complaints of low back pain.  X-ray films of the lumbosacral 
spine revealed minimal narrowing and degenerative changes at 
L5-S1 and spina bifida occulta at S1.  Private medical 
records dated in 2003 assessed chronic back pain, low and 
thoracic, with accompanying thoracic and lumbosacral strain, 
secondary to no known injury.  When examined by VA in 
November 2003, the veteran reported that back pain had been 
escalating for the past 2 years.  The diagnoses included 
history of a low back condition, lumbago, with a history of 
MRI (October 2003) showing disc bulges.  A June 2006 VA 
neurosurgery record shows that the veteran had complaints of 
low back pain, for a 5 year history.  MRI revealed 
hypertrophic changes with L4-L5 and L5-S1 degenerative disc 
disease.

With respect to the claimed right knee disorder, the 
veteran's initial complaints of knee problems were made in 
1999, more than 15 years after her separation from service.  
Private medical records of October 2001 indicate that the 
veteran was seen for evaluation following a motor vehicle 
accident which occurred in early October 2001.  At that time, 
range of motion of the knees were within normal limits.  It 
was noted that the veteran sustained bruising over the left 
knee, but no right knee symptoms were documented.  A VA 
examination of joints was conducted in November 2003.  The 
veteran reported having knee problems since 1984, more than a 
year after her discharge from service.  The diagnoses 
included bilateral knee pain, left slightly worse than right, 
due to patellofemoral syndrome.  X-ray films of the knees 
revealed no fractures, subluxation, narrowed joint space or 
effusion.  A June 2006 neurosurgery record shows that the 
veteran had complaints of right lower extremity pain, for a 5 
year history.  An entry dated in October 2006 references 
arthroscopic knee surgery (which knee was not specified).  

The record establishes that arthritis of the back was 
initially diagnosed more than a year after the veteran's 
service.  There is no current diagnosis of arthritis of the 
right knee of record.  Accordingly, service connection is not 
warranted on a presumptive basis for arthritis of the back or 
knee under the provisions of 38 C.F.R. §§ 3.307, 3.309.  

The record contains positively no evidence etiologically 
linking the veteran's currently diagnosed disorders of the 
back and right knee to service.  In fact, her initial post-
service complaints involving both conditions were not 
documented until more than a decade following her discharge 
from service; and the earliest clinical diagnosis of both 
back and right knee disorders was similarly made more than a 
decade after her discharge from service.  While she testified 
that back and right knee conditions were treated from 1984 to 
1993, the record contains no corroborating evidence of such 
treatment (these records were not available).  Moreover, even 
if true, those conditions were initially treated nearly 2 
years after the veteran's discharge from service, with no 
indication of any nexus to service.  

In hearing testimony provided in 2007, the veteran testified 
that she believed that her claimed back and right knee 
disorders were the result of repelling or field exercises 
which she performed when she was stationed in Korea in 1981.  
A veteran is certainly capable of providing evidence of 
symptomatology, such as indicating that he experienced 
symptoms of back and knee pain in service; but a layperson is 
generally not capable of opining on matters requiring medical 
knowledge, such as the degree of disability produced by the 
symptoms or the condition causing the symptoms.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Thus, any lay personal opinion that the disabilities at issue 
began in service or are otherwise related to service is not a 
sufficient basis for awarding service connection.

In addition to a lack of evidence of any documented 
complaints or diagnoses of the claimed conditions for more 
than a decade following the veteran's discharge from service, 
there has been no competent evidence presented which 
establishes or even suggests that either a claimed back or 
right knee disorder is etiologically related to service.  
Additionally, the record reflects that the veteran did not 
report having either of these conditions to VBA for benefits 
purposes until she filed her original compensation claim in 
May 2003, more than 20 years after service.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence 
has greater probative value than history as reported by the 
veteran).
In summary, the record contains no competent medical evidence 
linking claimed back and right knee disorders to the 
veteran's period of active military service.  The evidence of 
a nexus between active duty service and the claimed 
conditions is essentially limited to the veteran's own 
statements made in conjunction with the filing of her claim 
and her testimony, given in 2007, approximately 25 years 
after her discharge from service.  Not only may the veteran's 
memory be dimmed with time, but self interest may play a role 
in the more recent statements.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (interest may affect the credibility 
of testimony); cf. Pond v. West, 12 Vet. App. 341, 346 
(1999).  Absent competent medical evidence of a nexus between 
the claimed conditions of the back and right knee and 
service, there is no basis upon which to grant service 
connection.  

As the evidence preponderates against the claims for service 
connection for the veteran's disorder of the back and right 
knee, the benefit-of-the-doubt doctrine is inapplicable, and 
the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 
supra.

	B.  Service Connection for a psychiatric disorder to 
include PTSD

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1131.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Service connection for 
certain diseases, such as psychoses may be also be 
established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Such 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 38 C.F.R. § 
3.304(f).  The Board re-iterates that under 38 C.F.R. 
§ 4.125(a), a diagnosis of a mental disorder, including PTSD, 
must conform to the criteria of Diagnostic and Statistical 
Manual for Mental Disorders.  See 38 C.F.R. § 4.125.

When the evidence does not establish that a veteran is a 
combat veteran, her assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, her alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

In this case, the veteran does not contend that she engaged 
in combat with the enemy, nor does the record contain any 
such evidence.  Accordingly, as a matter of law, a medical 
professional cannot provide supporting evidence that a 
claimed in-service combat-related event actually occurred 
based on a post-service medical examination.  In addition, 
the veteran's own testimony, standing alone, will not be 
sufficient.  Moreau v. Brown, 9 Vet. App. 389, 395-6 (1996).

Because the veteran is alleging physical and sexual abuse, 
the special provisions of VA Adjudication Procedure Manual 
M21-1 (M21-1), Part III (Feb. 20, 1996), regarding personal 
assault must be considered.  The Manual identifies 
alternative sources for developing evidence of personal 
assault, such as private medical records, civilian police 
reports, reports from crisis intervention centers, 
testimonial statements from confidants such as family 
members, roommates, fellow service members, or clergy, and 
personal diaries or journals.  M21-1, Part III, 5.14c(4)(a).  
When there is no indication in the military record that a 
personal assault occurred, alternative evidence, such as 
behavior changes that occurred at the time of the incident, 
might still establish that an in-service stressor incident 
occurred.

Examples of behavior changes that might indicate a stressor 
include (but are not limited to): visits to a medical or 
counseling clinic or dispensary without a specific diagnosis 
or specific ailment; sudden requests that a military 
occupational series or duty assignment be changed without 
other justification; lay statements indicating increased use 
or abuse of leave without apparent reason; changes in 
performance or performance evaluations; lay statements 
describing episodes of depression, panic attacks or anxiety 
with no identifiable reasons for the episodes; increased or 
decreased use of prescription medication; evidence of 
substance abuse; obsessive behavior such as overeating or 
undereating; pregnancy tests around the time of the incident; 
increased interest in tests for HIV or sexually transmitted 
diseases; unexplained economic or social behavior changes; 
treatment for physical injuries around the time of the 
claimed trauma but not reported as a result of the trauma; or 
breakup of a primary relationship.  M21-1, Part III, 
5.14c(7)(a)-(o).  Subparagraph (9) provides that "[r]ating 
boards may rely on the preponderance of evidence to support 
their conclusions even if the record does not contain direct 
contemporary evidence.

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).  Notably, in March 2003 and December 
2005, the RO requested from the veteran the types of evidence 
described in M21-1 and 38 C.F.R. § 3.304(f)(3).

Beyond the above, following the point at which it is 
determined that all relevant evidence has been obtained, it 
is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).

The question of a "stressor" involves a credibility 
determination unless the veteran "engaged in combat with the 
enemy" and is therefore afforded a relaxed evidentiary 
burden as to the occurrence of the alleged combat stressor.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Under the 
controlling regulation, there must be credible supporting 
evidence that a claimed non-combat stressor actually 
occurred.  38 C.F.R. § 3.304(f).  The occurrence of an event 
alleged as the "stressor" upon which a PTSD diagnosis is 
based (as opposed to the sufficiency of the alleged event to 
cause PTSD) is an adjudicative determination, not a medical 
determination.  Zarycki v. Brown, 6 Vet. App. 91, 97-98 
(1993).

The veteran contends that she suffers from a psychiatric 
disorder, to include PTSD primarily as a result of a stressor 
which reportedly occurred during active service, specified as 
being sexually assaulted in February 1981 at Fort Meade.  She 
maintains that a fellow MP on CQ entered her room with a key 
and she woke to find him on top of her and alleges that a 
sexual assault occurred.  

With respect to the claim for PTSD, the competent medical 
evidence of record does not contain a diagnosis of PTSD 
conforming to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV).  As previously stated, 
the veteran's service medical records are negative for any 
diagnoses of PTSD.  The veteran provided a stressor statement 
in September 2003 and various VA psychiatric evaluation 
reports dated between 2003 and 2004 document the veteran's 
reported stressors and account of experiencing this reported 
traumatic event in service.  However, consistently and 
without exception, VA examiners and competent medical 
personnel have failed to diagnose PTSD, instead diagnosing 
psychotic disorder, not otherwise specified; impulse 
controlled disorder and anxiety disorder.  

The most probative evidence in this case consists of a VA 
PTSD examination conducted in November 2003.  At that time, 
the claims folder was reviewed by the examiner, a full 
psychiatric history was elicited from the veteran, and a 
comprehensive psychiatric evaluation was undertaken.  The 
alleged sexual attack which reportedly happened in February 
1981 at Fort Meade was documented.  Following evaluation, the 
examiner indicated that the veteran did not meet all of the 
DSM-IV PTSD criteria in connection with the alleged assault 
while in the military.  The examiner opined that the 
veteran's anxiety symptoms were more likely than not 
connected to the alleged assault that happened in the 
military.  It was noted that her alcohol dependence was most 
likely a separate problem which she had since an early age, 
and which had a strong genetic component.  It was noted that 
the veteran had a lifelong struggle to stay sober, which 
might be aggravated under stress.  Axis I diagnoses of 
anxiety disorder, not other wise specified, in connection 
with the sexual trauma while in the military; and alcohol 
dependence, in partial remission, were made. 

The Board recognizes that the record contains a lone 
diagnosis/impression of PTSD made by a private psychologist 
in April 1999.  However, as an initial matter, there is no 
indication that this assessment conformed to a diagnosis of 
PTSD made accordance with 38 C.F.R. § 4.125, i.e. under the 
criteria described in the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV).  Moreover, at 
that time, the psychologist stated that the veteran's 
reported stressors were related to years of family 
dysfunction, and current relational, financial, occupational 
and health problems.  At that time, the veteran indicated 
that she was sexually harassed during service and was "witch 
hunted" due to her homosexuality.  Significantly, she failed 
to report any stressor involving an alleged sexual attack at 
Fort Meade in 1981.  When evaluated by a private psychiatrist 
in April 1999, the psychiatrist did not render a diagnosis of 
PTSD, nor was PTSD diagnosed subsequently by any source 
either private or VA.  

In sum, the record does not reflect that a current diagnosis 
of PTSD which conforms to 38 C.F.R. § 4.125, i.e., under the 
criteria described in the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV), has been made.  
In order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  In the absence of 
diagnosed PTSD, service connection may not be granted.  See 
also Degmetich, 104 F. 3d 1328.  Thus, service connection for 
PTSD must be denied on this basis alone.

Moreover, with respect to a medical nexus between current 
symptoms and an in-service stressor, no competent medical 
nexus exists.  In the absence of a current diagnosis of PTSD, 
a medical nexus opinion would be an impossibility.  Cf. 
Charles v. Principi, 16 Vet. App. 370, 374 (2002); 38 C.F.R. 
3.159(c)(4).  To the extent that the veteran herself is 
attempting to provide a nexus between her claimed PTSD and 
his military service, her statements are not probative of a 
nexus between the conditions and military service.  See 
Espiritu v.Derwinski, 2 Vet. App. 492 (1992); see also Voerth 
v. West, 13 Vet. App. 117, 119 (1999) (unsupported by medical 
evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service).  
Accordingly, the Board finds that the requirement of a 
medical nexus has not been satisfied.  

Turning to the third and final 38 C.F.R. § 3.304(f) element, 
in-service stressors, the Board notes that given that the 
first two elements are not met, service connection for PTSD 
cannot be granted on a single element alone.  Moreover, as 
previously noted, the one time an assessment of PTSD was made 
(1999), this was ascribed to stressors identified as years of 
family dysfunction, and current relational, financial, 
occupational and health problems and not to any stressor 
which occurred in service.  Therefore, a thorough discussion 
and evaluation of the third element is not required.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to law does not dictate unquestioning, blind 
adherence in the face of overwhelming evidence in support of 
result in a case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to veteran).

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the provisions of § 5107(b) are not 
applicable.  Accordingly, entitlement to service connection 
for PTSD is denied.

The Board has also considered whether service connection is 
warranted for a psychiatric disorder other than PTSD.  In 
this regard, several post-service mental conditions have been 
diagnosed which include depression, anxiety disorder, 
personality disorder and alcohol/chemical dependence.  With 
one exception, the evidence on file fails to establish any 
etiological link between active service and any of the 
aforementioned conditions diagnosed post-service. 

The Board is indeed mindful of the fact that veterans 
claiming service connection for a psychiatric disorder due to 
in-service personal assault face unique problems documenting 
their claims.  Since assault is an extremely personal and 
sensitive issue, many incidents of personal assault are not 
officially reported, and victims of this type of in-service 
trauma may find it difficult to produce evidence to support 
the occurrence of the event.

When examined by VA in 2003, the examiner rendered a 
diagnosis of anxiety disorder, not other wise specified, and 
connected this to sexual trauma while in the military.  
However, SMRs do not indicate that the veteran was ever 
assaulted by any other service member and do not contain any 
indication of treatment for such things as contusions or 
lacerations consistent with a sexual or physical assault.  
Moreover, the criminal records on file fail to include any 
mention or report of an assault, but firmly establish that 
the veteran was disciplined for personal conduct; a fact 
which the veteran repeatedly failed to mention as shown by 
both VA and private post-service psychiatric records and 
evaluations.  

It has been held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant).  Furthermore, the Board is not required to accept 
the veteran's uncorroborated account of active service 
experiences.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  
In this respect, although an examiner can render a current 
diagnosis based on an examination of the veteran, the 
examiner's opinion regarding the etiology of the underlying 
condition can be no better than the facts alleged by the 
veteran.  See generally, Guimond v. Brown, 6 Vet. App. 69 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Black v. Brown, 5 Vet. App. 
177 (1993).  Furthermore, an examination that relies on a 
questionable history of events is inadequate, and any 
psychiatric evaluation that forms the basis for an 
adjudicative decision must be based on an accurate 
description of events during the veteran's service.  See West 
v. Brown, 7 Vet. App. 70 (1994).

A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
Further, a bare transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a medical professional.  LeShore v. Brown, 8 Vet. App. at 
409.  The November 2003 VA medical opinion, although based 
upon review of the veteran's claims folder by the examiner, 
fails to address or account for the absence of indication of 
a sexual assault in service or any reports of such for more 
than 20 years thereafter.  Thus, a medical nexus opinion is 
inadequate when, as in the case of the November 2003 VA 
medical opinion, it is unsupported by any clinical evidence 
as a predicate for the opinion.  Black v. Brown, 5 Vet. App. 
177, 180 (1995).  As there were no in-service medical 
findings or other evidence indicative of psychiatric symptoms 
or of any alleged assault, any opinion on whether the current 
disability is linked to service, particularly to a sexual 
assault alleged to have occurred therein, would obviously be 
speculative.  Medical opinions that are speculative, general, 
or inconclusive in nature cannot support a claim.  See Obert 
v. Brown, 5 Vet. App. 30,33 (1993); Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 
521, 523 (1996).

Concerning the credibility of the evidence, "definitions of 
credibility do not necessarily confine that concept to the 
narrow peg of truthfulness.  It has been termed as 'the 
quality or power of inspiring belief. . . .'  
Credibility . . . apprehends the over-all evaluation of 
testimony in the light of its rationality or internal 
consistency and the manner in which it hangs together with 
other evidence."  Indiana Metal Prods. v. NLRB, 442 F.2d 46, 
51-52 (7th Cir. 1971) (citations omitted).  In making its 
determination, the Board must determine the credibility and 
probative value of the evidence.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997) (in evaluating the evidence 
and rendering a decision on the merits, the Board is required 
to assess the credibility, and therefore the probative value, 
of proffered evidence in the context of the record as a 
whole).  This case involves assessment of the veteran's 
credibility.  Curiously, the record as a whole clearly 
demonstrates that the veteran never mentioned the alleged 
assault, reported to have occurred in 1981, for over 2 
decades after discharge from service, and only brought up the 
subject with VA medical personnel subsequent to May 2003, 
when she filed her original claim of entitlement to monetary 
benefits with VA.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) (personal interest may affect the credibility 
of testimony).  In addition, although she underwent private 
evaluations by a psychologist and psychiatrist in April 1999, 
at both times she discussed some childhood sexual trauma, but 
failed to mention any alleged sexual attack occurring at Fort 
Meade in 1981.  When evaluated later in November 1999, the 
veteran indicated that she had memories of a hired hand on 
their farm crawling into bed with her when she was about age 
5, but denied recalling any other sexual or physical abuse 
with her as a victim.  Accordingly, the veteran's statements 
regarding the assault in service do not "hang together" in 
a consistent manner with other evidence of record including 
her own past statements, and thus, the statements made in 
connection with her claim for service connection are not 
persuasive and do not inspire belief.   

The Board finds that the available clinical records are 
entitled to more probative weight than the recollections of 
the veteran of events which occurred decades previously and 
which have been inconsistently reported.  The negative 
clinical and documentary evidence of the veteran's reported 
sexual attack in service in 1981, is more probative than her 
remote and unsubstantiated assertions made in the context of 
her claim for benefits.  See Curry v. Brown, 7 Vet. App. 59, 
68 (1994) (contemporaneous evidence has greater probative 
value than history as reported by the veteran); see also 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence).

In summary, all of the evidence concerning the alleged in-
service sexual assault emanates from the veteran herself.  
The veteran's reported of such events in service are not 
supported by contemporaneous evidence and the Board does not 
find the veteran's assertions credible in light of the record 
as a whole.  Furthermore, mere contentions, statements and 
testimony of the veteran, no matter how well meaning, without 
supporting medical evidence that would etiologically relate 
the claimed psychiatric condition with events documented 
while in service, or to service in general, are not competent 
medical evidence.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Simply stated, the veteran 
herself does not have the medical expertise to diagnose a 
psychiatric condition and relate it to described but 
uncorroborated incidents which reportedly occurred during 
service.

Simply put, there is no relevant complaint or report, 
clinical finding, or objective evidence for a clinician to 
link any of the veteran's currently diagnosed psychiatric 
disorders, to include depression and anxiety disorder, to her 
period of active military service to include the specifically 
contended sexual assault.  Thus, the preponderance of the 
evidence is against a finding that the currently diagnosed 
psychiatric disorder is related to active service.  As the 
preponderance of the evidence is against this service 
connection claim, the benefit of the doubt doctrine is not 
for application in the instant case.  See generally Gilbert, 
supra; see also Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for a back disorder is 
denied.

Entitlement to service connection for a right knee disorder 
is denied.

Entitlement to service connection for a psychiatric disorder, 
to include PTSD, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


